Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 14-16, 18-19,  are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0252914 hereafter Yang) in view of R2-1818792 (Huawei “Handling of overlapped configured grant and UL grant received in RAR” 3GPP WG2 #104 Spokane 12th-16th. 
For claim 1, 14, Yang discloses a UE (terminal Figure 8) receiving a configured grant (S840 Figure 8); receiving a Random Access Response (RAR) grant (S810 Figure 8), wherein a first Physical Uplink Shared Channel (PUSCH) of the RAR grant overlaps with a second PUSCH of the configured grant ([0125] overlap of S810 and S840 grants); and transmitting the second PUSCH based upon the configured grant ([0125] transmitting configured grant e.g. URLLC data). 
Yang does not explicitly teach that the UL grant (e.g. S810 Figure 8) is a RAR grant. 
However, R2-RAR-grant, in the same field of UL grants discloses a configure grant (page 1 section “reason for change” configure grant overlapped with UL grant on PDCCH), a RAR grant (UL grant received in RAR page 1), wherein PUSCH of the RAR grant overlaps with a second PUSCH of the configured grant (page 1 it is possible that the PUSCH duration of the RAR UL grant is overlapped with the configured grant). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt the same principles of a dynamic grant overlapped with a configured grant in the case where the dynamic grant is a RAR UL grant (R2-RAR-grant page 1). 

Particularly for claim 14, Yang discloses non-transitory computer-readable medium (e.g. ROM [0128] for storing and executing program instructions). 

For claim 2, 15, Yang discloses not transmitting the first PUSCH ([0125] transmit configured grant e.g. second PUSCH). 

For claim 3, 16, Yang discloses not overriding the configured grant with the RAR grant ([0125] pre-empt UL grant PUSCH e.g. first PUSCH S810 Figure 8 and give priority to configured-grant PUSCH S840 Figure 8). 
For claim 5, 18,  Yang discloses wherein: the transmitting the second PUSCH (transmit configured grant PUSCH [0125]) is performed based upon a time at which the RAR grant is received (S810 Figure 8 and at the time of generation of UL grant for MSG3 [0111]).
 
For claim 6, 19,  Yang discloses not overriding the configured grant with the RAR grant ([0125] pre-empt UL grant PUSCH e.g. first PUSCH S810 Figure 8) based upon the time at which the RAR grant is received (S830 Figure 8 and at the time of generation of UL grant for MSG3 [0111]). 

Claims 4, 7, 8-13, 17, 20,  are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of R2-RAR-grant and further in view of R1-1900337 (CATT “Discussion on intra-UE multiplexing scenarios” 3GPP WG1 AH #1901 Taipei 21st-25th January, 2019 hereafter R1-CATT).

For claim 4, 7, 17, 20,  Yang nor R2-RAR-grant does not explicitly teach pre-empting the RAR grant based on the last symbol of the RAR grant not being earlier than an initial symbol of the configured grant.
 
However, R1-CATT, in the same field of intra-UE multiplexing (e.g. UL grant), discloses receiving a configured grant (Figure 3 CG) and a RAR grant (Figure 3 DG dynamic grant) wherein a first PUSCH of the RAR grant overlaps a second PUSCH of the configure grant (Figure 3 overlapping leading to proposal 5) the not overriding the configured grant (CG)  with the RAR grant is based upon a last symbol of the RAR grant (DG) not being at least a first time duration earlier than an initial symbol of a transmission occasion of the configured grant (proposal 5 the last symbol of the CG ends X or more symbols before the last symbols of the DG for prioritizing CG).
It would have been obvious to one of ordinary skill before the effective filing date to determine pre-emption (terminating) a UL grant based on the relative positions of the start symbols and last symbols of the configured and dynamic grants (proposal 5). 

For claim 8, Yang discloses a User Equipment (UE) (terminal Figure 8), comprising: a control circuit (200 communication node Figure 2); a processor (210 Figure 2) installed in the control circuit; and a memory (220 Figure 2) installed in the control circuit and operatively coupled to the processor (Figure 2), wherein the processor is configured to execute a program code stored in the memory to perform operations ([0128] program instructions), the operations comprising: receiving a configured grant (S840 Figure 8); receiving a Random Access Response (RAR) grant (S810 Figure 8), wherein a first Physical Uplink Shared Channel (PUSCH) of the RAR grant overlaps with a second PUSCH of the configured grant ([0125] overlap of S810 and S840 grants); 
Yang does not explicitly teach that the UL grant (e.g. S810 Figure 8) is a RAR grant. 
However, R2-RAR-grant, in the same field of UL grants discloses a configure grant (page 1 section “reason for change” configure grant overlapped with UL grant on PDCCH), a RAR grant (UL grant received in RAR page 1), wherein PUSCH of the RAR grant overlaps with a second PUSCH of the configured grant (page 1 it is possible that the PUSCH duration of the RAR UL grant is overlapped with the configured grant). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt the same principles of a dynamic grant overlapped with a configured grant in the case where the dynamic grant is a RAR UL grant (R2-RAR-grant page 1). 
Yang nor R2-RAR-grant does not explicitly teach a last symbol of the RAR grant earlier that an initial symbol of the configured grant. 
However, R1-CATT, in the same field of intra-UE multiplexing (e.g. UL grant) discloses (proposal 5) last symbol of RAR grant (DG) being at least a first time duration earlier than an initial symbol of a transmission occasion of the configured grant (CG) (Proposal 5 1b: last symbol of the CG ends X or more symbols before the last symbols of the DG). 
It would have been obvious to one of ordinary skill before the effective filing date to determine pre-emption (terminating) a UL grant based on the relative positions of the start symbols and last symbols of the configured and dynamic grants (proposal 5). 

For claim 9, Yang discloses overriding the configured grant (S840 Figure 8) with the RAR grant (S810 Figure 8) based upon the last symbol of the RAR grant being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant (based on the relative positions of the CG/DG symbol start/end positions as taught by R1-CATT, pre-empt configured-grant PUSCH [0126]). 

For claim 10, Yang discloses not overriding the configured grant (S840 Figure 8) with the RAR grant (S810 Figure 8) based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant (based on the relative positions of the CG/DG symbol start/end positions as taught by R1-CATT,  pre-empt UL grant PUSCH [0125]). 

For claim 11, 1080326-US - ASUP128USYang discloses not transmitting the second PUSCH ([0126] pre-empt configure-grant PUSCH) based upon the last symbol of the RAR grant being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant (based on the relative positions of the CG/DG symbol start/end positions as taught by R1-CATT).  

For claim 12, Yang discloses not transmitting the first PUSCH (pre-empt UL grant PUSCH [0125]) based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant 
For claim 13, Yang discloses  transmitting the second PUSCH (S840 Figure 8) is performed based upon the configured grant ([0125] transmitting configured grant e.g. URLLC data).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BASIL MA/Examiner, Art Unit 2415